DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group ll corresponding to claims 11-17 in the reply filed on 8/15/22 is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) 	Applicant recites the phrase “to be” in claim 12 lines 3 and 4. It is unclear whether applicant is intending to positively recite the limitations following the phrase “to be”. 
B) Applicant recites the phrase “diamond-like” in claim 13.  The structure applicant is intending to describe by the phrase “diamond-like” is indefinite and unclear. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (2015/0130261) in view of Chellappa (US 6,029,346). 

7. 	Regarding to claim 11, Warren disclose an apparatus comprising a fiber-reinforced polymer (chopped carbon fiber reinforced plastic composite, as described in paragraph 0033 in Warren), comprising a blank (blank 30, as described in paragraph 0037-0038), the blank selected from a one-piece body blank (singular blank, as described in paragraph 0038 in Warren). Warren discloses the apparatus being a wheel rather than a piston.  Chelleppa, however discloses a piston (12, as can be seen from Figure 1 in Chellappa). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Warren to apply to another part, such as a piston, as a known technique to improve a similar method of manufacturing various parts.  
		Warren modified by Chellappa does not explicitly disclose the piston having at least 50% fiber- reinforced polymer by volume. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include various material compositions, including the instance of having at least 50% fiber- reinforced polymer by volume, as an obvious to try composition with a reasonable expectation of success used to  obtain desired material properties and characteristics.  

8. 	Regarding to claim 12, Warren modified by Chellappa disclose the piston body blank (30 in Warren) of claim 11 is selected from: a contour compression molded part [as described in paragraph 0033 in Warren]. 

9. 	Regarding to claim 15, Warren modified by Chellappa disclose the piston blank of claim 11 comprises piston body blank having machined integral parts (machining, as described in paragraph 0033 in Warren).


10.	Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (2015/0130261) in view of Chellappa (US 6,029,346), as applied to claim 11 above, in further view of Hanke et al. (US 2017/0234264). 

11. 	Regarding to claim 13, 14, 16, and 17,  Warren modified by Chellappa disclose the piston blank  of claim 11. However, the combination of Warren and Chellappa does not explicitly disclose having various coatings of molybdenum disulfide. Hanke et al. however discloses the use of a molybdenum disulfide coating [as described in paragraph 0025 in Hanke et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by the combination of  Warren and Chellappa to include providing a subsequent finishing step using a molybdenum disulfide coating, as taught by Hanke et al. to obtain desired mechanical properties, a desired finish, and to provide the benefit of wear/corrosion resistance and an increase life expectancy of the apparatus.  
The combination of Warren, Chellappa, and Hanke et al. does not explicitly disclose the coating including a vapor deposited coating, plasma sprayed coating, electroplated coating, and a painted coating. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Warren, Chellappa, and Hanke et al. to include a vapor deposited coating, plasma sprayed coating, electroplated coating,  a painted coating, and anti-friction dry film, as a known technique used to apply a coating which would yield predictable results.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726